Citation Nr: 1803822	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for liver cancer.  

4.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1975.

The Veteran died in June 2010.  The appellant is the Veteran's surviving spouse, who has been properly substituted as the appellant in the service connection appeals.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and an October 2013 rating decision by the VA Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the VA RO in Seattle, Washington.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for liver cancer and of entitlement to service connection for the cause of the Veteran's death are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides while in active service.

2.  Lung cancer is not etiologically related to the Veteran's active service, and was not present within one year of his separation from active service.

3.  Bladder cancer is not etiologically related to the Veteran's active service, and was not present within one year of his separation from active service.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active service, and the incurrence or aggravation of lung cancer during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Bladder cancer was not incurred in or aggravated by active service, and the incurrence or aggravation of bladder cancer during active service may not be presumed.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contended that his lung and bladder cancers were etiologically related to his active service.  Specifically, the Veteran asserted that he was exposed to asbestos during remodeling activity at the 125th Finance Center in Hawaii, and exposed to herbicides through contact with Vietnamese refugees directly out of Republic of Vietnam during active service in Hawaii.

With regard to the appellant's claim of entitlement to exposure to herbicides while serving in Hawaii, the Board notes that the Department of Defense (DOD) maintains a list of all locations outside the Republic of Vietnam at which herbicides were used and/or stored.  There are four locations on Hawaii and Kauai on that list; however, the dates and locations of tests and storage do not correspond with the Veteran's period of active service at Schofield Barracks on the island of Oahu.  VA is reliant on the DOD's guidance on the issue of herbicide usage and storage outside the Republic of Vietnam.  Further, the appellant contends that the Vietnamese refugees may have been transported to the United States on C-123 aircraft that had previously been used to spray herbicides in the Republic of Vietnam.  However, VA has acknowledged exposure to herbicides only for personnel whose regular active service involved regular contact with the contaminated C-123 aircraft, such as Air Force or Air Force Reserve service members who regularly operated, maintained, or served onboard C-123 aircraft known to have been used to spray herbicides during the Vietnam era.  In this case, the Veteran served as an Army financial and travel specialist in Hawaii who assisted with processing Vietnamese refugees.  Therefore, the Board finds that the Veteran was not exposed to herbicides while he was in active service and entitlement to service connection on a presumptive basis due to exposure to herbicides during active service is not warranted.

In his June 2010 notice of disagreement, the Veteran reported he was exposed to asbestos during active service at the 125th Finance Center at Schofield Barracks, Hawaii.  The Veteran reported participating in remodeling activity at the facility, and that he worked in the area where asbestos insulation was being removed from the building.  The Veteran reported he was not provided with a protective mask or clothing during this work, and as a result, inhaled asbestos fibers into his lungs.  VA requested service records from the National Personnel Records Center (NPRC).  The Veteran's service treatment and personnel records were reviewed for activity that might be associated with asbestos exposure and all indicated files were sent to VA for review.  Service personnel records (SPRs) showed the Veteran's principal duties were as follows: finance specialist, travel specialist, and morning report specialist.  There was no indication from service records that the Veteran was exposed to asbestos during active service.  A March 2013 letter regarding the Formal Finding of Federal Records Unavailability was issued to the appellant stating that all procedures to obtain the treatment records for the Veteran had been correctly followed.  The appellant was given an opportunity to submit additional evidence in support of the Veteran's contention, but no new evidence was received.  Therefore, exposure to asbestos during active service cannot be conceded.

Service treatment records (STRs) show the Veteran was treated for chest pain, coughing, and vomiting blood at Schofield Barracks in February 1974.  The medical record reflects hemoptysis and it was noted the Veteran smoked one pack of cigarettes per day at that time.  While the examiner prescribed an X-ray, no follow-up treatment for that issue is of record.  The STRs that follow do not indicate any further respiratory issues, and the Veteran explicitly denied any history of respiratory problems on his July 1975 separation examination report.  Therefore, the Board finds the Veteran's February 1972 episode of chest pain, coughing, and vomiting blood was acute and transitory, and fully resolved prior to his separation from active service.  Further, STRs are silent for any complaint of, treatment for, or clinical diagnosis of lung or bladder cancer during the Veteran's period of active service.

Review of the post-service treatment notes of record shows the Veteran was diagnosed with non-small cell lung cancer in August 2000 when a pre-operative X-ray for rotator cuff surgery showed a lobulated mass in the right peritracheal and paraspinal region.  A biopsy was performed and malignant adenocarcinoma was detected.  The Veteran was treated with radiation and chemotherapy and a lobectomy was performed in November 2000 to remove the cancerous tissue from his right lung.

A June 2009 treatment record reveals the Veteran visited the St. Joseph Hospital emergency room with a two-day onset of increasing gross hematuria.  Urinalysis showed grossly bloody urine and a cystoscopy revealed three intravesicular masses.  The tumors were not biopsied due to the need for anesthesia which the Veteran would not have tolerated well.  A July 2009 VA Medical Center treatment provider determined the Veteran's bladder cancer was likely transitional cell carcinoma (TCC), but no intervention was planned as there was no current hematuria.

In a July 2017 statement, the appellant outlined a number of claims regarding the etiology of the Veteran's lung and bladder cancers.  In addition to exposure to herbicides and asbestos, the appellant contends that the Veteran was exposed to radiation and chemicals, such as lead, TCE, DCE, and Benzene, during basic training following entrance into active service at Ft. Ord, California, and that such exposure could have caused or permanently aggravated his lung and bladder cancers.  The STRs and SPRs do not indicate the Veteran was exposed to radiation or toxins, to include lead, TCE, DCE, and Benzene, nor do any post-service VA or private treatment notes of record indicate any such exposure.  The Veteran's mere presence for 8 weeks of training at Ft. Ord does not, in itself, show the Veteran was exposed to radiation or toxins, and in the absence of corroborating evidence showing such, no presumptions may be made with regard to the Veteran's lung and/or bladder cancers.

While the Veteran was competent to report on some medical issues, he was not competent to link lung and bladder cancers, which had their onset at least 25 years following his separation from service, to his active service.  An opinion of that nature requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran was not competent to provide an etiology opinion in this case.

Further, while the appellant is competent to report on some medical issues, she is not competent to link lung and bladder cancers, which had their onset at least 25 years following the Veteran's separation from active service, to his active service.  An opinion of that nature requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant is not competent to provide an etiology opinion in this case.

Further, as noted above, the Veteran was not diagnosed with either lung or bladder cancer within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for lung and bladder cancer is not warranted.  38 U.S.C. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
                                                                                                                                                                                                                                                                                                                                                                                                  
ORDER

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for bladder cancer is denied.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran's serology results at his July 1975 separation examination show that a rapid plasma reagin (RPR) test was reactive.  RPR is a rapid diagnostic test that looks for non-specific antibodies in the blood that may indicate a syphilis infection.  However, current medical literature indicates that hepatitis C infections may be associated with false-positive RPR test results.

Medical records indicate that the Veteran was first clinically diagnosed with Hepatitis C in June 2000.  An August 2000 Cancer Care Northwest treatment note stated the Veteran had undergone interferon and ribavirin treatment for hepatitis C, genotype 1A, for the previous 3 months with no notable improvement.  Those treatments were stopped due to persistent viremia and because the Veteran was found to have Non-Hodgkin's Lymphoma (NHL). A July 2001 Sacred Heart Hospital liver biopsy report reflected chronic hepatitis with marked ongoing activity and bridging fibrosis suggestive of early cirrhosis.  Cirrhosis and hepatitis C were determined to be the cause of liver failure in March 2006.  Finally, an April 2009 University of Washington Medical Center treatment note revealed the Veteran had a new tumor within segment two of the liver that was suspicious for hepatocellular carcinoma.

The Veteran's death certificate stated hepatocellular carcinoma was the immediate cause of his death and listed cirrhosis and hepatitis C as significant conditions contributing to death.

In an April 2009 statement, the Veteran reported he received air-gun injection vaccinations following entrance into active service.  In addition, the appellant's July 2017 statement claimed the air gun injections the Veteran received during active service may have been the vehicle by which he contracted the hepatitis C virus, which in turn, triggered a false-positive RPR reactive test that was noted on his separation exam.

The Board finds that a medical opinion is required to determine the nature and etiology of the Veteran's hepatitis C and consequent liver cancer (claimed as hepatocellular carcinoma), to include a determination of the likelihood that the RPR reactive test indicated the Veteran had hepatitis C at the time of his separation from active service.  The examiner should also comment on the Veteran's risk factors for hepatitis C, to include air gun vaccinations following entrance into active service in 1972.

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the Board finds that the appellant's claim is inextricably intertwined with the claim of entitlement to service connection for liver cancer.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an examiner with sufficient expertise to provide an opinion regarding the nature and etiology of hepatitis C and hepatocellular carcinoma, which were contributory and immediate causes of the Veteran's death.  The examiner must review the claims file and must note that review in the report.  Following review of the claims file, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C had its onset during active service or was otherwise etiologically related to active service?

In forming this opinion, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the RPR reactive serology test result listed on the Veteran's July 1975 separation examination report indicates the presence of hepatitis C at the time of separation.

The examiner should also specifically comment on each of the Veteran's and appellant's reported in-service risk factors for hepatitis C, to include air gun vaccinations while in active service.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatocellular carcinoma had its onset during active service or was otherwise etiologically related to active service?

The rationale for all opinions expressed must be provided.

2.  Confirm that the VA medical opinion reports comport with this remand, and undertake any other development determined to be warranted.

3.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


